06/28/2022


            IN THE SUPREME COURT OF THE STATE OF MONTANA                               Case Number: DA 22-0194


                                         DA 22-0194


SERGIO VALDEZ SALAS,
                                                                       JUN 2 8 2022
                                                                   B , .,,„. • .
              Plaintiff and Appellant,                          cl ef ‘.0        e Court
                                                                     State of Montana

       v.                                                             ORDER

 WENDY'S,

              Defendant and Appellee.



       Through counsel, Appellee Wendy's, owned and operated by Wentana, LLC
(Wendy's), moves this Court for dismissal of this appeal. Self-represented Appellant
Sergio Valdez Salas (Sergio) has not filed a response.
       Wendy's seeks dismissal because Sergio does not appeal a final judgment and his
appeal is untimely. Wendy's explains that in May 2021, Sergio filed a complaint, alleging
unlawful discrimination, in the Yellowstone County District Court. It states that Wendy's
moved for dismissal, pursuant to M. R. Civ. P. 12(b)(1), because the District Court did not
have subject matter jurisdiction over Sergio's claims of discrimination since Sergio had
not exhausted his remedies under the Montana Human Rights Act. Wendy's puts forth
Sergio did not respond to the motion then and that the court granted the motion in July
2021. Wendy's further states that the court dismissed Sergio's complaint without prejudice
on July 15, 2021. Wendy's concludes that Sergio's appeal of an April 11, 2022 court Order
denying his request for a hearing is untimely and not a final judgment for an appeal. M.
R. App. P. 4(1)(a), 6(3), and 4(5)(a)(i).
       We agree. Sergio's underlying matter before the District Court was premature
because Sergio had not waited until a final decision from the Montana Human Rights Act
before seeking relief in the District Court. His appeal is not properly before this Court
either. Therefore,
       IT IS ORDERED that Wendy's Motion to Disrniss Appeal is GRANTED and this
appeal is DISMISSED without prejudice.
      The Clerk is directed to provide this Order to counsel of record and to Sergio Valdez
Salas personally.
      DATED this      iday of June, 2022.




                                                              Chief Justice

                                                    L_Ae7: / 1 1 44.4
                                                                   3



                                                                           %• [47 ,_


                                                                Justices




                                            2